             Case 6:21-cv-00010 Document 1 Filed 01/07/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

TRAVIS A. HAMBY,                             §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §       CIVIL ACTION NO. 6:21-cv-10
                                             §
                                             §       JURY DEMANDED
                                             §
SANDERSON FARMS, INC.                        §
(Production Division)                        §
      Defendant.                             §


                            PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Travis Hamby hereby files this, his Original Complaint, against Defendant

Sanderson Farms, Inc. (Production Division) for violating federal law. The causes of action and

summary of claims relating thereto are addressed below:

                       I.     PARTIES, JURISDICTION AND VENUE

       1.      Plaintiff Travis Hamby (“Plaintiff” or “Hamby”) is currently a citizen and resident

of Palestine, Texas.

       2.      Defendant Sanderson Farms, Inc. (Production Division) (“Sanderson Farms” or

“Defendant”) is a Mississippi corporation licensed to do business in Texas. Defendant’s main

offices are located at 127 Flynt Road, Laurel, Mississippi 39443.

       3.       Defendant Sanderson Farms, Inc. will be served by and through its registered agent

for service, CT Corporation System, 1999 Bryan St #900, Dallas, TX 75201.

       4.      This court has jurisdiction to hear the merits of Plaintiff’s claims under 28 U.S.C.

§§1331 & 1343 as Plaintiff is claiming violations of the Family Medical Leave Act 29 U.S.C.

§2601, et seq. Jurisdiction of this Court is further invoked pursuant to the Employee Income



PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 1
              Case 6:21-cv-00010 Document 1 Filed 01/07/21 Page 2 of 6




Retirement Security Act, 29 U.S.C. §1001 et. seq. [ERISA];

        5.     Venue exists in this district and division as detailed in 28 U.S.C. §1391.

        6.     Most of the acts alleged herein occurred in Freestone County, Texas.

                               II.     FACTUAL BACKGROUND

        7.     Plaintiff was employed by Defendant as a mechanic in the position of Master Skill

Maintenance II and worked out of the Sanderson Farms feed mill located in Oakwood, Freestone

County, Texas. Plaintiff was hired January 1, 2019 and was terminated on November 23, 2020

while he was out on protected leave under the Family Medical Leave Act (“FMLA”).

        8.      Plaintiff suffered an on-the-job injury on October 9, 2020. Plaintiff suffered a torn

meniscus in his right knee. Prior to this injury, Plaintiff has passed his DOT physical in earlier in

2020.

        9.     Defendant does not provide worker’s compensation insurance to its employees.

Rather, it covers employee injuries under an employee injury benefit plan governed by ERISA.

        10.     As a result of the right knee injury, Plaintiff requested leave under the FMLA for

purposes of having knee surgery on November 17, 2020. Plaintiff submitted documentation

regarding his need for FMLA leave on November 23, 2020 form Azalea Orthopedic in Tyler, Texas.

The medical certification from Dr. Wupperman estimated Plaintiff’s period of incapacity from four

to six weeks in which he should avoid bending, squatting or climbing, which are essential functions

of Plaintiff’s job. The medical certification informed Defendant of Plaintiff’s scheduled partial

medial meniscectomy on December 4, 2020.

        11.     While still on his protected leave, Plaintiff was terminated on November 23, 2020,

ostensibly for not having disclosed prior treatment to his left knee. Plaintiff contends that the reason

for termination is false and a pretext for retaliation against Plaintiff for requesting and receiving

benefits under the FMLA. Moreover, Defendant failed to return Plaintiff to his position at the close

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 2
              Case 6:21-cv-00010 Document 1 Filed 01/07/21 Page 3 of 6




of his FMLA-protected leave.

       12.     Prior to Plaintiff’s termination by Defendant, he had worked for Defendant for more

than twelve (12) months, and for more than 1,250 hours during that twelve-month period.

       13.     Defendant employed, and continues to employ, fifty or more persons at, or within

a seventy-five (75) mile radius of, the location where Plaintiff worked.

       14.     Plaintiff had not taken twelve (12) weeks off work for a serious health condition,

or otherwise, during the twelve-month period prior to (a) the onset of his serious health condition,

or (b) the time of his termination.

       15.     Defendant’s employee injury plan is an ‘employee welfare benefit plan’ as defined

in 29 U.S. Code § 1002 and 29 CFR § 2510.3-3. Defendant is engaged in commerce and its

employee injury plan is therefore covered by ERISA. Plaintiff is a participant in an ERISA benefit

plan and has been denied benefits under Defendant’s employee injury plan. See: 29 U.S.C. §1003.

                                  III.    CAUSES OF ACTION

                    A.     FAMILY MEDICAL LEAVE ACT VIOLATION

       16.     Plaintiff realleges and incorporates the allegations contained in all preceding

Paragraphs as if fully stated herein.

       17.     Plaintiff has satisfied all jurisdictional prerequisites in connection with his claim

under the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et. seq.

       18.     Defendant is an “employer” as defined by the FMLA in 29 U.S.C. § 2611(4).

       19.     During the time that Plaintiff was employed by Defendant, in 2020, he was an

“eligible employee” as defined by the FMLA in 29 U.S.C. § 2611(2).

       20.     While Plaintiff was employed by Defendant, Plaintiff had an illness that can be

defined as a “serious health condition” under the FMLA as outlined in 29 U.S.C. § 2611(11).

       21.     Plaintiff was entitled to medical leave for his own serious health condition as

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 3
              Case 6:21-cv-00010 Document 1 Filed 01/07/21 Page 4 of 6




provided for in the FMLA (in 29 U.S.C. § 2612(a)(1)(C)).

        22.     Prior to exhausting the twelve (12) weeks of medical leave allowed under the

FMLA (as discussed in 29 U.S.C. § 2612(a)(1)), Defendant terminated Plaintiff’s employment for

taking this medical leave.

        23.     Defendant terminated Plaintiff’s employment for the time he was forced to take off

work to care for his serious health condition, which violates the protections of the FMLA as

outlined in 29 U.S.C. § 2615(a).

        24.     Defendant did not properly request additional information or a proper certification

from the employee for his FMLA qualifying leave nor did Defendant provide Plaintiff with an

adequate written warning or sufficient time to provide additional documentation, which violates

the protections of the FMLA as outlined in 29 C.F.R. § 825.208(a)(2) and 29 U.S.C. § 2613.

        25.     As a result of Defendant’s violations of the FMLA, Plaintiff has suffered actual

damages in the form of lost wages and benefits (past and future), in an amount that has not yet

been fully established, but which will be provided at time of trial.

        26.     As a result of this willful violation of the FMLA, Plaintiff requests that he be

awarded all damages, to which he is entitled, as outlined in 29 U.S.C. § 2617, including, but not

limited to, lost wages, salary, employee benefits, and any other compensation denied or lost as a

result of the violation, plus interest. In addition, Plaintiff requests liquidated damages equal to the

amount of reimbursable compensation described above. Plaintiff also requests any additional

equitable relief to which he is entitled.

        27.     Plaintiff also requests reasonable attorney’s fees and court costs.

                                       B.     ERISA CLAIM

        28.     Plaintiff incorporates all prior paragraphs of this complaint herein.

        29.     Defendant maintains employee health and welfare benefit plan as such plans are

PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 4
              Case 6:21-cv-00010 Document 1 Filed 01/07/21 Page 5 of 6




defined in 29 U.S.C. §1002(1) and (3). ERISA Section 510 (29 U.S. Code § 1140) prohibits

interference with benefits and retaliation for a participant’s exercise of rights under ERISA and/or

an ERISA plan.

       30.     Plaintiff alleges that Defendant engaged in a continuing course of conduct to

prevent Plaintiff from accrual or receipt of benefits for himself under Defendant's health benefit

plan under ERISA in violation of 29 U.S.C. 1140 (§510), by discriminating against him in the

terms, conditions, and privileges of his employment and by discharging him on or about November

23, 2020.

       31.     Plaintiff institutes this suit for relief seeking to enforce his ERISA rights pursuant

to ERISA §502(a)(1)(B).

       32.     Plaintiff requests recovery of his attorney’s fees and costs. See 29 U.S.C. §

1132(g)(1).

                                      IV.     JURY DEMAND

33.    Plaintiff requests trial by jury on all claims for which a jury trial is available.

                                 V.         PRAYER FOR RELIEF

       Wherefore, Plaintiff requests that Defendant be cited to appear and answer, and that on

final trial, Plaintiff have judgment against Defendant as follows:

       a.      Judgment against Defendant for Plaintiff’s actual damages, including lost wages
               and benefits (both back pay and front pay), amount to be determined;

       b.      Judgment against Defendant for liquidated damages for the maximum amount
               allowed by law, including doubling of all back pay awarded;

       c.      An order that Defendant take such other and further actions as may be necessary to
               redress Defendants’ violation of the FMLA;

       d.      Pre-judgment and post-judgment interest at the maximum amount allowed by law;

       e.      Costs of suit, including attorney’s fees;



PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 5
             Case 6:21-cv-00010 Document 1 Filed 01/07/21 Page 6 of 6




       f.     The award of such other and further relief, both at law and in equity, including
              injunctive relief and reinstatement, to which Plaintiff may be justly entitled.


                                                  Respectfully submitted,

                                                  /s/ William S. Hommel, Jr.
                                                  William S. Hommel, Jr.
                                                  State Bar No. 09934250
                                                  Hommel Law Firm
                                                  5620 Old Bullard Road, Suite 115
                                                  Tyler, Texas 75703
                                                  903-596-7100 Telephone and Facsimile

                                                  ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT – PAGE 6
